DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Gheis Mohammadi “A Fast and Accurate Pupil and Iris Localization Method Usable with a Regular Camera” (IJCSIS) International Journal of Computer Science and Information Security, Vol. 13, No. 5, May 2015 (Reference in IDS).
	Regarding Claim 1, Mohammadi teaches image processing method (Abstract, implementing an eyebased interface is the exact localization of user eye pupil and iris and separating them from other parts of the eye), comprising:

	acquiring an accumulative histogram set (Fig. 3 (a.4) cumulative histogram of the filtered image) of grayscale values of pixels (Fig. 3 (a.2) i.e., the luminance component (Y) of the eye image) in the initial image(Page 75 Col 2 Sec Pupil boundary localization Line 3, compute the cumulative histogram ‘H’ of the filtered image i.e., initial image. The cumulative histogram can be found by integrating the histogram of each of the ROI i.e.,  acquiring an accumulative histogram set by using the following equation: H(L)=∑LG=0  h(g)     (2) Where h(g) is the histogram representing the probability of occurrence of intensity level ‘g’ and 0 < L < 255. Figure 3 shows the cumulative histogram of an eye i.e., histogram set of grayscale value as shown in Fig. 3);
	determining a threshold (Page 75 Col 2 second last Para, Compute the primitive threshold `Tt‘ where is the biggest value of H that is smaller than ‘P’ i.e., determine a threshold) for binarizing the initial image (Page 76 Col 1 Para 2, In step 6 to 9, we uses a loop and search around initial threshold ‘P‘ (from T1 to T2) to find a binarized image which eye pupil boundary are better extracted on it i.e., determining a threshold for binarizing the initial image) according to a grayscale value (Page 75 Col 1 last 5 lines the luminance component of this band (Fig 6.d) ) corresponding to a target region in respective accumulative histograms in the accumulative histogram set (Page 75 Col 2 
	wherein the target region corresponds to the image of pupil in the initial image (Fig. 4 and Page 75 Col 2 Second last Para, The parameter ‘P’ is a certain initial probabilities of an eye pupil pixel and determines the probability of the pupil pixels i.e., target region correspond to the image of pupil in the initial image. This means if we calculate probabilities of the all eye pixels, pupil pixels have a value around ‘P’. This parameter must be chosen between 0.02 and 0.09 where Fig. 4 shows an eye image after thresholding and its corresponding ‘P’ value); and
	binarizing the initial image according to the threshold(Para 76 Col 2 Line 3, Tc is the current threshold for binarizing image and can change from T1 to T2 i.e., binarizing the initial image according to the threshold).
	Regarding Claim 2, Mohammadi teaches wherein the target region in the respective accumulative histograms is a smooth region closest to a region having a smallest grayscale value in the respective accumulative histograms, wherein a difference between every two adjacent accumulative values of the smooth region is less than a target difference threshold (Page 76 Col 1 Last 6 line – Col 2 Line 20).
	Regarding Claim 9, Mohammadi teaches wherein after binarizing the initial image according to the threshold, the method further comprises:
performing at least one of edge detection and ellipse fitting on a binarized image to obtain a pupil positioning image (Para 74 Col 1 4th  Para).
	Regarding Claim 11, it has been rejected for the same reasons as claim 1 and further teaches an image processing apparatus a processor; and a memory, configured to store at least one instruction executable by the processor  (Page 74 Col 2 L 1-5, and Fig. 1, the eye image can be read from an eye database or captured by a camera i.e., inherently has a processor and memory).
	Regarding Claim 17, it has been rejected for the same reasons as claim 9.
	Regarding Claim 19, it has been rejected for the same reasons as claim 11 and further teaches a wearable device (Page 80 Col 2 L 3).
	 Regarding Claim 20, it has been rejected for the same reasons as claim and further teaches a non-transitory computer-readable storage medium storing at least one instruction, wherein the computer-readable storage medium, when being run on a processing component (Page 74 Col 2 L 1-5, and Fig. 1, the eye image can be read from an eye database or captured by a camera i.e., inherently has a processor and memory).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheis Mohammadi “A Fast and Accurate Pupil and Iris Localization Method Usable with a Regular Camera” (IJCSIS) International Journal of Computer Science and Information Security, Vol. 13, No. 5, May 2015 in view of Du et al. Pub. No. US 20110150334 A1.
	Regarding Claim 7, Mohammadi does not specifically teaches wherein the accumulative histogram set comprises at least one of a first accumulative histogram and a second accumulative histogram, and the second accumulative histogram is obtained by performing edge blurring on the first accumulative histogram.

	Du teaches that the large gap between the pupil and the iris's histograms, differences between adjacent elements of the histogram are calculated twice. The x value corresponding to the first negative value in the second difference (FIG. 32C) is the threshold for the pupil (Para 102 i.e., the accumulative histogram set comprises at least one of a first accumulative histogram and a second accumulative histogram), and the second accumulative histogram is obtained by performing edge blurring on the first accumulative histogram (Para 102 The x value corresponding to the first negative value in the second difference (FIG. 32C) is the threshold for the pupil i.e., the second accumulative histogram is obtained by performing edge blurring on the first accumulative histogram).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Mohammadi with the method of Du so as to provide a robust method of iris segmentation so as to identify correctly those portion of an eye image that contain iris pattern data in an eye image obtained from a non-cooperative eye image acquisition system thus achieving highly accurate results(See Du Para 6 and 101).
	Regarding Claim 8, Mohammadi does not specifically teaches wherein the accumulative histogram set comprise a first accumulative histogram; and acquiring the accumulative histogram set of grayscale values of pixels in the initial image comprises:

establishing the first accumulative histogram based on the histogram, wherein a horizontal axis of the first accumulative histogram represents grayscale values, and a vertical axis of the first accumulative histogram represents accumulation of the distribution of the pixels with the respective grayscale values.
	However, in the same field of endeavor, Du teaches from Fig. 32A i.e., establishing a histogram based on the initial image (Para 43 and 102) where Fig. 30 disclose gray area and the a horizontal axis of the histogram represents grayscale values as shown in Fig. 32A i.e., pixel value and the probability i.e., a vertical axis of the histogram represents distribution of pixels with respective grayscale values and Fig. 32B i.e., pupil histogram which is based on Fig. 32A i.e., establishing the first accumulative histogram based on the histogram, wherein  a pixel value i.e., a horizontal axis of the first accumulative histogram represents grayscale values and the difference i.e., a vertical axis of the first accumulative histogram represents accumulation of the distribution of the pixels with the respective grayscale values (Para 43 and 102).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Mohammadi with the method of Du so as to provide a robust method of iris segmentation so as to identify correctly those portion of an eye image that contain iris 
	Regarding Claim 16, it has been rejected for the same reasons as claim 7.

Allowable Subject Matter
Claims 3-6, 10, 12-15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein determining the threshold for binarizing the initial image according to the grayscale value corresponding to the target region in the respective accumulative histograms in the accumulative histogram set comprises: comparing a reference absolute value with a first difference threshold by taking a first non-zero grayscale value in the respective accumulative histograms as an ith grayscale value, wherein the reference absolute value is an absolute value of a difference between an accumulative value corresponding to the ith grayscale value and an accumulative value of an (i+x)th grayscale value, x being a positive integer; repeatedly comparing the reference absolute value with the first difference threshold by taking the (i+x)th grayscale value as the ith grayscale value until a quantity of reference absolute values that are consecutive and are less than the first difference threshold reaches a first counting threshold; determining the current ith grayscale value as a start grayscale value in the respective accumulative histograms, wherein the grayscale value corresponding to the target region comprises the start . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curcio Pub. No. US 20190290199 A1 - SYSTEM FOR GENERATING, EMITTING AND INTERPRETING A COMPOSITE STREAM, AND ASSOCIATED METHOD
Kim Pub. No. US 20180153397 A1 - METHOD OF DETECTING PUPIL CENTER

Matsunaga et al. Pub. No. US 20160063305 A1 - IMAGE PROCESSING DEVICE AND IMAGE PROCESSING METHOD
Kakino Pub. No. US 20130016906 A1 - BINARIZED THRESHOLD VALUE DETERMINATION DEVICE, METHOD THEREOF, AND IMAGE PROCESSING DEVICE
Tosa et al. Pub. No. US 20080253622 A1 - Multimodal ocular biometric system and methods
Hammoud Pub. No. US 20070291983 A1 - Method of tracking a human eye in a video image
Umeda Pub. No. US 20060280361 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD,COMPUTER PROGRAM, AND STORAGE MEDIUM
Luo et al. Pub. No. US 20050047656 A1 - Systems and methods of detecting and correcting redeye in an image suitable for embedded applications

WO 2020190648 A1 - METHOD AND SYSTEM FOR MEASURING PUPILLARY LIGHT REFLEX WITH A MOBILE PHONE
Research on Pupil Center Localization in Eye Gaze Tracking System – 2018
Iris Recognition using Corner Detection -2010
A PUPIL LOCATION METHOD BASED ON IMPROVED OTSU ALGORITHM -2012

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner




/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647